Case 5:20-cv-10403-JEL-RSW ECF No. 18, PageID.827 Filed 03/05/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Harold E. Engle,

                        Plaintiff,     Case No. 20-10403

v.                                     Judith E. Levy
                                       United States District Judge
Social Security Commissioner,
                                       Mag. Judge R. Steven Whalen
                        Defendant.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [17],
DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
[13], AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
                    JUDGMENT [15]

     This is a Social Security appeal. Before the Court is Magistrate

Judge R. Steven Whalen’s report and recommendation (“R&R”) (ECF No.

17) recommending the Court DENY Plaintiff’s motion for summary

judgment (ECF No. 13) and GRANT Defendant’s motion for summary

judgment (ECF No. 15).

     Magistrate Judge Whalen issued the R&R on February 16, 2021.

(ECF No. 17.) The parties were required to file specific written objections

to the report and recommendation within 14 days of service—which here
Case 5:20-cv-10403-JEL-RSW ECF No. 18, PageID.828 Filed 03/05/21 Page 2 of 3




was March 2, 2021. Fed. R. Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d). No

objections were filed. The court has nevertheless thoroughly reviewed the

report and recommendation and concurs in the reasoning and result.

Accordingly,

      The report and recommendation (ECF No. 17) is ADOPTED;

      Plaintiff’s motion for summary judgment (ECF No. 13) is DENIED;

      Defendant’s motion for summary judgment (ECF No. 15) is

GRANTED; and

      The findings of the Commissioner are ADOPTED and this case is

hereby DISMISSED.1

      IT IS SO ORDERED.

Dated: March 5, 2021                         s/Judith E. Levy
Ann Arbor, Michigan                          JUDITH E. LEVY
                                             United States District Judge




      1 By failing to object to the Report and Recommendation, the parties have
waived any further right of appeal. United States v. Sullivan, 431 F.3d 976, 984 (6th
Cir. 2005).
                                         2
Case 5:20-cv-10403-JEL-RSW ECF No. 18, PageID.829 Filed 03/05/21 Page 3 of 3




                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 5, 2021.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     3
